Citation Nr: 1734366	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1996, the RO denied a claim of entitlement to service connection for headaches.  The Veteran did not submit a Notice of Disagreement (NOD) or any other correspondence indicating an intention to do so within one year of notification of the decision.  As such, the June 1996 rating decision was finalized in June 1997.  The Veteran filed his current claim for service connection for headaches in March 2011.

2.  The evidence received since the RO's June 1996 rating decision which denied service connection for headaches is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's June 1996 decision, which denied service connection for headaches; the claim for service connection for headaches is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran initially filed a claim for service connection for headaches in January 1996.  The evidence at the time of the adjudication of the Veteran's claim in a June 1996 rating decision consisted of the Veteran's statements; service treatment records, which revealed treatment for a 1976 head injury, but no complaints or diagnoses of headaches; outpatient treatment records dated December 1995 to March 1996, which revealed a current diagnosis and treatment headaches, but no opinions regarding etiology; and an April 1996 VA examination with a negative nexus opinion.  The June 1996 rating decision denied the headaches claim because there was no showing of any nexus between the Veteran's in-service head injury and his currently diagnosed headaches.  He was notified of the decision on June 26, 1996.  He had until June 26 1997, to submit additional evidence or an intention to appeal.  A review of the claims file does not reveal that the Veteran ever submitted a NOD, additional evidence, or showed any intention of doing so during the relevant time period.  The Veteran did not submit any new evidence or claim until March 2011, nearly 14 years after the deadline.  Therefore, the June 1996 rating decision became final. 

Since the June 1996 rating decision was finalized, the Veteran has submitted additional statements and additional treatment records, showing continued treatment for headaches, but no opinions or findings linking the disability to military service, and an additional VA examination in June 2011 with another negative nexus opinion that found that, based upon accepted medical knowledge and literature, the Veteran's headaches are migraine type and not the type that are commonly associated with head trauma.  These statements, treatment records, and VA examination are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the June 1996 rating decision-namely that the Veteran has a current diagnosis of headaches and an in-service history of head trauma without any showings of a positive nexus.  Because there is no new, non-redundant evidence that shows the Veteran's headaches were caused by or the result of his in-service head trauma, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.

Consequently, the Board finds that new and material evidence has not been received since the June 1996 final rating decision and reopening the claim for service connection for headaches is not warranted.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for headaches is not reopened.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


